Title: From Thomas Jefferson to Martha Jefferson Carr, 21 April 1800
From: Jefferson, Thomas
To: Carr, Martha Jefferson



Dear Sister
Philadelphia Apr. 21. 1800.

Yours of Mar. 23. came duly to hand, and by the same post a letter of the 24th. from mr Eppes informing me that Maria was so  much better that in a few days she would be able to go to Montblanco. I since learn that Patsy is got home, whence I conclude that all is at length well. it has been indeed a most painful and tedious case; and my anxieties have been extreme. mr Eppes proposed to me to go by, and carry Maria home with me for the perfect reestablishment of her health. Congress have determined to rise on the 2d. Monday (12th.) of May. I shall therefore be at Montblanco or Eppington (wherever Maria may be) on the 18th. or 19th. I have thought it best to mention this to you, as you and Maria may have made arrangements to go up together. with a view to this possibility I have ordered my three horses to meet me at Montblanco or Eppington to aid our journey. I shall therefore be in hopes of meeting you there.—on my arrival here in December, I found that the 8. per cent stock had got up 6. per cent above par: that is that for 100.£ you must have paid £106. so that the interest in truth would be only 7½ per cent: and as a new loan was to be opened, on the same or better terms as was expected, I concluded it better to take a part of that for you; which we expect will be opened in a few days. in the mean time you shall not lose the interest, as it was more convenient to me and safe to you to pay the money away in Albemarle & to replace it here, than to have brought it on with me. should the loan not be opened during my stay here, I leave the money in mr Barnes hands who will see to the investing it and getting the certificate.—my information from Albemarle is that P. Carr had declined offering as a delegate. I have not yet heard who was elected. the batteries of slander are fully opened for the campaign which is to decide the Presidential election. the other party have begun it by a furious onset on the printers, that they may have the field to themselves, & allow no means to return their fire. if they would cease to practice on their side, the slanders they punish on the other, we should all rejoice. I hope you have enjoyed good health & that mrs Cary & her family are well. present to her & accept yourself assurances of constant and affectionate attachment from Dear Sister
Your’s &c

Th: Jefferson

